 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (this “Agreement”), is entered into as of January
31st, 2011 by and between Cross Border Resources, Inc. (the “Company”) and BDR,
Inc. (“Consultant”).


WHEREAS, the Company is an oil and gas exploration and production company
headquartered in San Antonio, Texas focused on drilling exploratory and
developmental wells in the Permian Basin region of the United States; and
 
WHEREAS, Consultant has expertise in the Company’s business and the Company
desires to engage Consultant to perform certain services for the Company, and
Consultant desires to be engaged by the Company, pursuant to the terms and
conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the above recitals, and for and in
consideration of the mutual promises set forth below and in the Merger
Agreement, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.           Consulting Services.  Effective as of the date hereof and
continuing until for a period of two (2) years thereafter (the “Term”), the
Company hereby engages Consultant, and Consultant hereby accepts such
engagement, on the terms and conditions set forth herein.  Consultant shall
render such consulting and advisory services (the “Consulting Services”) during
the Term as the Company may reasonably request from time to time upon reasonable
prior notice. During the Term, Consultant shall devote his efforts and attention
to the business of the Company as requested by the Company.


2.           Consulting Fee and Option Grant.
 
2.1           As compensation for the Consulting Services, Consultant shall
receive a fee of $15,000 per month (the “Consulting Fee”), which shall be paid
in substantially equal semi-monthly installments during the Consulting Period,
subject to Consultant’s continued services as a consultant hereunder as of each
payment date and compliance with the covenants under Section 10, unless
otherwise provided herein.


2.2           The Company shall cause the Plan Administrator (as defined in the
Plan) to grant Consultant an Option Award (as defined in the Plan) to purchase
an aggregate of two hundred fifty thousand (250,000) shares (the “Option Award
Shares”) of the Company’s common stock.  The Option Award Shares shall vest and
be exercisable in accordance with the provisions of the Company’s 2009 Stock
Incentive Plan, as may be amended from time to time (the “Plan”), and any
instrument or agreement governing the Option Award (the form of which is
attached hereto as Exhibit A) granted to Executive.
 
3.           Benefits. During the Consulting Period, Jim Swink, the executive
officer of Consultant, shall be entitled to occupy an office in the Company’s
headquarters and receive administrative assistant services of the same type and
to the same extent as such services were provided to him immediately prior the
date hereof.
 
 
1

--------------------------------------------------------------------------------

 
 
4.           Expenses. Upon presentation of documentation reasonably acceptable
to the Company with a copy to the Company officer charged with expense review,
the Company shall reimburse Consultant for all reasonable expenses incurred by
Consultant in connection with the performance of the Consulting Services in
accordance with the Company’s expense reimbursement policy in effect from time
to time.
 
5.           Termination of Consultant.  Consultant may be terminated for any
reason at any time; provided, however, that (i) Consultant shall be entitled to
receive the Consulting Fee for the remainder of the Consulting Period (as if he
remained as a Consultant through the end of the Consulting Period) in one lump
sum on the date of such termination and (ii) all Option Award Shares shall
immediately vest and become immediately exercisable by Consultant.  Consultant
shall not be required to mitigate damages or the amount of any payment provided
for under this Agreement by seeking employment, a consulting arrangement or
otherwise, and the amount of any payment or other benefit provided for under
this Agreement shall not be reduced by any compensation earned by Consultant as
the result of employment or consulting arrangement after the termination of the
Consulting Period, or otherwise.


6.           Section 409A of the Code; Delay of Payments; 280G Payments. The
terms of this Agreement have been designed to comply with or be exempt from the
requirements of Section 409A of the Code, where applicable, and shall be
interpreted and administered in a manner consistent with such intent.
Notwithstanding anything to the contrary in this Agreement, (i) if upon the Date
of Termination, Consultant is a “specified employee” within the meaning of
Section 409A of the Code, and the deferral of any amounts otherwise payable
under this Agreement as a result of Consultant’s termination is necessary in
order to prevent any accelerated or additional tax to Consultant under
Section 409A of the Code, then the Company will defer the payment of any such
amounts hereunder until the date that is six (6) months following the Date of
Termination, at which time any such delayed amounts will be paid to Consultant
in a lump sum, with interest from the date otherwise payable at the prime rate
as published in The Wall Street Journal on the Date of Termination and (ii) if
any other payments of money or other benefits due to Consultant hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A of the Code. To
the extent required to avoid an accelerated or additional tax under Section 409A
of the Code, amounts reimbursable to Consultant under this Agreement shall be
paid to Consultant on or before the last day of the year following the year in
which the expense was incurred and the amount of expenses eligible for
reimbursement (and in-kind benefits provided to Consultant) during any one year
may not affect amounts reimbursable or provided in any subsequent year.
Notwithstanding anything to the contrary contained in this Agreement, if and to
the extent that any payments and rights provided under this Agreement would
cause Consultant to be subject to excise tax under Section 280G or Section 4999
of the Code, then the amount of the payments shall be reduced to the extent
necessary to avoid imposition of any such excise tax.   
 
 
2

--------------------------------------------------------------------------------

 
 
 
7.
Confidentiality.



7.1           Consultant shall maintain the confidentiality of all trade
secrets, (whether owned or licensed by the Company) and related or other
interpretative materials and analyses of the Company’s projects, or knowledge of
the existence of any material, information, analyses, projects, proposed joint
ventures, mergers, acquisitions, divestitures and other such anticipated or
contemplated business ventures of the Company, and other confidential or
proprietary information of the Company (“Confidential Information”) obtained by
Consultant as result of this Agreement during the term of the Agreement and for
two (2) years following termination of the Consulting Period.
 
7.2           Upon expiration or termination of this Agreement, Consultant shall
turn over to a designated representative of the Company all property in
Consultant’s possession and custody and belonging to the Company.  Consultant
shall not retain any copies or reproductions of correspondence, memoranda,
reports, notebooks, drawings, photographs or other documents relating in any way
to the affairs of the Company and containing Confidential Information which came
into Consultant’s possession at any time during the term of this Agreement.
  
7.3           Consultant acknowledges that the Company is a public company
registered under the Exchange Act, and that this Agreement may be subject to the
filing requirements of the Exchange Act.  Consultant acknowledges and agrees
that the applicable insider trading rules and limitations on disclosure of
non-public information set forth in the Exchange Act and rules and regulations
promulgated by the Securities and Exchange Commission (the “SEC”) shall apply to
this Agreement and Consultant’s engagement with the Company.  Consultant
absolutely and unconditionally agrees to indemnify and hold harmless the Company
and all of its past, present and future affiliates, executors, heirs,
administrators, shareholders, employees, officers, directors, attorneys,
accountants, agents, representatives, predecessors, successors and assigns from
any and all claims, debts, demands, accounts, judgments, causes of action,
equitable relief, damages, costs, charges, complaints, obligations,
controversies, actions, suits, proceedings, expenses, responsibilities and
liabilities of every kind and character whatsoever (including, but not limited
to, reasonable attorneys’ fees and costs) in the event of Consultant’s breach or
alleged breach of any obligation under the Exchange Act, any rules promulgated
by the SEC and any other applicable federal or state laws, rules, regulations,
or orders.
 
7.4           The parties agree that the provisions of this Section 7 shall
survive any termination of this Agreement.


8.           Violation of Securities Laws. As a material inducement to the
Company to enter into this Agreement, Consultant agrees to promptly inform the
Company if Consultant is the subject of any regulatory agency’s investigation
for violation of state or federal securities law or has a judgment against him
for violation of these laws in any civil action in any court.


9.           Notices.  Any notice required or permitted under this Agreement
shall be personally delivered or sent by recognized overnight courier or by
certified mail, return receipt requested, postage prepaid, and shall be
effective when received (if personally delivered or sent by recognized overnight
courier) or on the third day after mailing (if sent by certified mail, return
receipt requested, postage prepaid) to Consultant at the address indicated on
the signature page of this Agreement and to the Company at the address
above.  Either party may designate a different person to whom notices should be
sent at any time by notifying the other party in writing in accordance with this
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
10.        Survival of Certain Provisions.  Those provisions of this Agreement
which by their terms extend beyond the termination or non-renewal of this
Agreement (including all representations, warranties, and covenants of the
parties) shall remain in full force and effect and survive such termination or
non-renewal.
 
11.        Severability.  Each provision of this Agreement shall be considered
severable such that if any one provision or clause conflicts with existing or
future applicable law, or may not be given full effect because of such law, this
shall not affect any other provision which can be given effect without the
conflicting provision or clause.
 
12.        Entire Agreement.  Other than that certain Option Award agreement,
this Agreement, the exhibits and any addendum hereto contain the entire
agreement and understanding between the parties, and supersede all prior
agreements and understandings relating to the subject matter hereof. There are
no understandings, conditions, representations or warranties of any kind between
the parties except as expressly set forth herein.
 
13.        Assignability.  Consultant may not assign this Agreement to any third
party for whatever purpose without the express written consent of the Company. 
The Company may not assign this Agreement to any third party without the express
written consent of Consultant except by operation of law, or through a change in
control.  The provisions of this Agreement shall inure to the benefit of and be
binding upon the parties and their respective representatives, successors, and
assigns.
 
14.        Headings.  The headings of the paragraphs and sections of this
Agreement are inserted solely for the convenience of reference.  They shall in
no way define, limit, extend, or aid in the construction of the scope, extent,
or intent of this Agreement.
 
15.        Waiver.  The failure of a party to enforce the provisions of this
Agreement shall not be construed as a waiver of any provision or the right of
such party thereafter to enforce each and every provision of this Agreement.
 
16.        Amendments.  No amendments of this Agreement shall be binding upon
the Company or Consultant unless made in writing, signed by the parties hereto,
and delivered to the parties at the addresses provided herein.
 
17.        Governing Law.  This Agreement shall be governed by and construed
under the internal laws of the State of Texas, without regard to the principles
of comity and/or the applicable conflicts of laws of any state that would result
in the application of any laws other than the State of Texas.
 
 
4

--------------------------------------------------------------------------------

 
 
18.        Jurisdiction.  Consultant and the Company agree and consent that any
legal action, suit or proceeding seeking to enforce any provision of this
Agreement shall be instituted and adjudicated solely and exclusively in any
court of general jurisdiction in Texas, or in the United States District Court
having jurisdiction in Texas and Consultant and the Company agree that venue
will be proper in such courts and waive any objection which they may have now or
hereafter to the venue of any such suit, action or proceeding in such courts,
and each hereby irrevocably consents and agrees to the jurisdiction of said
courts in any such suit, action or proceeding.
 
19.         Independent Contractor Status.  Consultant shall be an independent
contractor in providing the Consulting Services and has no authority to bind the
Company.


20.        Counterparts and Electronic Signatures.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same
Agreement.  Electronic signatures shall have the same effect as originals.
 
[Signature page follows]
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and Consultant have executed and delivered this
Agreement as of the date written above.
 

 
CROSS BORDER RESOURCES, INC.
           
By:
/s/ Lawrence J. Risley
     
Lawrence J. Risley
     
President and COO
           
CONSULTANT
           
BDR, INC.
           
By:
/s/ Jim D. Swink Jr.
     
Jim D. Swink Jr.
     
President
 

 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Form of Option Award Agreement


[see attached]
 
 
7

--------------------------------------------------------------------------------

 
 